Citation Nr: 0611145	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the rating reduction from 30 percent to 10 percent 
for fracture residuals of the right tibia was proper. 


REPRESENTATION

Veteran represented by: Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from January 1976 to August 
1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDING OF FACT

Reexamination did not disclose improvement in the disability 
or improvement in the veteran's ability to function under the 
ordinary conditions of life and work. 


CONCLUSION OF LAW

The 30 percent rating for fracture residuals of the right 
tibia is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.105, 3.344, 4.2, 4.10, 4.71a, 
Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§  5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements must also include an effective 
date provision.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006). 

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§  5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

In a rating reduction case as here, 38 C.F.R. § 3.105(e) 
provides procedural safeguards as to notice and provisions 
for an effective date.  Under 38 C.F.R. § 3.105(e), where the 
reduction in an evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result 
in a reduction of compensation payments, a rating proposing 
the reduction will be prepared setting forth all material 
facts and reasons. The beneficiary will be notified of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level, which is to the same effect 
as the request for evidence under 38 C.F.R. § 3.159.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.

Also, the veteran had pre-adjudication notice that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records or authorize VA 
to obtaining private medical records on his behalf.

The content of the pre-adjudicatory notices to include the 
§ 105(e) notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and, of Pelegrini, 
supra (provide any evidence in the claimant's possession that 
pertains to a claim).

And the § 3.105(e) notice actually contains the effective 
date provisions for a rating reduction.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As no outstanding records have been 
identified, VA has satisfied the duty to assist pursuant to 
the VCAA. 

For above reasons, no further development is needed to ensure 
VCAA compliance.

Rating Reduction

This appeal arises out of the veteran's disagreement with the 
RO's decision to reduce the disability rating for the 
service-connected fracture residuals of the right tibia from 
30 percent to 10 percent.  A claim stemming from a rating 
reduction is a claim as to whether the reduction was proper, 
not whether the veteran is entitled to an increased rating.  
See Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992).

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation 
of a service connected disability is considered warranted and 
the lower evaluation would result in a reduction of 
compensation payments, a rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires.  The veteran will be notified of the proposed 
reduction, that he has 60 days to present evidence showing 
why the reduction should not be implemented, and that he may 
request a hearing.  

In a January 2001 rating decision, the RO increased the 
rating for the fracture residuals of the right tibia to 30 
percent rating under Diagnostic Code 5262, effective November 
20, 2000, on the basis of a single VA examination in December 
2000. 

After notification of the proposed reduction and informing 
the veteran of his rights, in a January 2003 rating decision, 
the RO reduced the rating to 10 percent under Diagnostic Code 
5262, effective April 1, 2003, on the basis of single VA 
examination in August 2002.  

The criteria for a rating reduction is found in 38 C.F.R. 
§ 3.344.  Specific provisions, 38 C.F.R. § 3.344(a) and (b), 
apply to a rating that had been continued for a long period 
of time at the same level (five years or more).  Brown v. 
Brown, 5 Vet.App. 413 (1993).  In the present case, the 30 
percent rating was in effect from November 2000 to April 
2003, less than 5 years, and thus the provisions of 38 C.F.R. 
§ 3.344(a) and (b), pertaining to a rating, which had 
continued for five years or more, do not apply.  There still 
is a requirement that reexamination show improvement in order 
to reduce a rating.  38 C.F.R. § 3.344(c).

Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet.App. 
at 420-21. 

The fracture residuals of the right tibia have been rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Under Diagnostic Code 5262, a 10 percent rating is 
assigned for slight impairment of the knee or ankle.  A 30 
percent disability rating is assigned for marked knee or 
ankle disability.

The 30 percent rating was based on findings of a December 
2000 VA examination.  The pertinent finding at the fracture 
site was a deformity consistent with an old fracture 
established by X-ray.  And the pertinent findings for the 
right ankle were dorsiflexion to 15 degrees and plantar 
flexion to 30 degrees with severe pain.  X-rays revealed 
degenerative and hypertrophic changes in the right foot.  The 
diagnoses included traumatic changes of the right ankle. 
.
In the January 2001 rating decision, which increased the 
rating for the fracture residuals of the right tibia to 30 
percent, the RO cited the findings from the December 2000 
examination pertaining to the right ankle as the basis for 
the increase under Diagnostic Code 5262. 

On VA examination in August 2002, which was the basis for the 
rating reduction, the examiner described motion in the right 
ankle as good.  X-rays revealed that the right ankle mortis 
was grossly normal.  In an addendum in October 2002, the 
examiner reported that the veteran stated that his disability 
affected his everyday activities. 

In the January 2003 rating decision, the RO based the rating 
reduction on sustained improvement, citing the August 2002 
report of VA examination and VA records, dated in 2002. 

Although the rating reduction was based on sustained 
improvement, the findings from the August 2002 do not support 
actually improvement in the disability or improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work as alluded to by the VA examiner in the 
October 2002 addendum.  The differences in the examinations 
in 2000 and 2002 are more a difference in the use of 
descriptive terms then actually change in the disability as 
it relates to the right ankle as the right ankle disability 
was the focus for both the rating increase and rating 
reduction.  Moreover, even if the differences were 
substantive, the preponderance of the evidence does not 
establish actual improvement in the right ankle disability 
and improvement in the veteran's ability to function under 
the ordinary conditions of life and work, warranting a rating 
reduction.  Brown, 5 Vet.App. at 421.  As the rating could 
not be reduced, the reduction was void ab initio, and the 30 
percent rating is restored effective from the date of the 
reduction.






ORDER

The 30 percent rating for service-connected fracture 
residuals of the right tibia is restored, and the appeal is 
granted, subject to the law and regulations, governing the 
award of monetary benefits. 




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


